300 N.Y. 317 (1950)
In the Matter of the Claim of Theresa A. McKenna, Claimant,
v.
Atlas Contractors Equipment Corp. et al., Respondents. Workmen's Compensation Board, Appellant.
Court of Appeals of the State of New York.
Argued January 5, 1950.
Decided January 12, 1950
Nathaniel L. Goldstein, Attorney-General (Gilbert M. Landy, Wendell P. Brown and Roy Wiedersum of counsel), for appellant.
Charles P. Barre for respondents.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur.
*318Per Curiam.
There was evidence to support the conclusions of the Workmen's Compensation Board, first, that the fire originated from a source separate and apart from the employee; *319 second, that, since that was so, there was no question but that the death arose out of and in the course of the employment; and, third, that the employer and carrier had failed to establish that the injury and the ensuing death were "solely occasioned by intoxication of the * * * employee" (Workmen's Compensation Law, §§ 10, 21, subd. 4). We pass upon no other question.
The order of the Appellate Division should be reversed and the award of the Workmen's Compensation Board affirmed, with costs in this court and in the Appellate Division.
Order reversed, etc.